FILED
                           NOT FOR PUBLICATION                                MAY 13 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30008

              Plaintiff - Appellee,              D.C. No. 4:11-cr-00298-BLW-1

 v.
                                                 MEMORANDUM*
RAYMOND CAMACHO, AKA Jesus
Mendoza-Nunez,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                             Submitted May 8, 2015**
                               Seattle, Washington

Before: WALLACE, KLEINFELD, and GOULD, Circuit Judges.

      Raymond Camacho pled guilty to possession with intent to distribute a

controlled substance after he was arrested driving a car with over 50 grams of

methamphetamine hidden in the car. In exchange for pleading guilty, the remaining

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
charges in his indictment were dismissed, and he waived his right to appeal the

sentence imposed. Camacho subsequently filed a motion to dismiss his counsel,

which the district court granted, and to withdraw his plea agreement, which the

district court denied. The district court sentenced Camacho to thirty years in prison.

Camacho appeals, arguing that he is innocent of the charge, and that intimidation

and misrepresentations of the law by his attorney rendered his guilty plea invalid.

We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.

      The “circumstances surrounding the signing and entry of [Camacho’s] plea

agreement” indicate that Camacho knowingly and voluntarily waived his right to

appeal the denial of his motion withdrawing his guilty plea. United States v.

Anglin, 215 F.3d 1064, 1066 (9th Cir. 2000); United States v. Rahman, 642 F.3d
1257, 1259 (9th Cir. 2011). Camacho’s statements made “during a guilty plea

hearing carry a strong presumption of veracity in subsequent proceedings attacking

the plea.” United States v. Ross, 511 F.3d 1233, 1236 (9th Cir. 2008).

      At his first change of plea hearing, Camacho stated that he did not know

what kind or quantity of drugs were in the car, contrary to the written guilty plea.

Based on those statements, the magistrate judge would not accept the guilty plea at

that time. At the second change of plea hearing, the court explained to Camacho in

detail, through an interpreter, the nature of the same guilty plea and what would


                                          2
occur at a trial. The court asked Camacho several times whether he understood his

options and the terms of the plea agreement. Camacho confirmed that he had read

the plea agreement and discussed it with his attorney, and agreed with the court

that he had been caught with drugs. The court asked Camacho whether he “knew

that there was methamphetamine in the vehicle,” and Camacho answered

affirmatively. When asked if he was satisfied with his attorney’s representation,

Camacho replied, “Yes.” In signing his plea agreement, Camacho acknowledged

that no one had made any threats or promises to him, or had forced him to plead

guilty.

      Camacho now asserts that he did not understand the plea agreement and that

his attorney intimidated him which resulted in his guilty plea. These claims directly

contradict the record. When an inconsistency exists in the record regarding a

defendant’s plea colloquy and his subsequent claims that the plea is invalid, there

are sufficient grounds to consider the latter statements incredible. See United

States v. Erlenborn, 483 F.2d 165, 167 (9th Cir. 1973).

      The district court’s findings that there is a factual basis for Camacho’s guilty

plea and that he entered it voluntarily with full knowledge of the consequences

were not clearly erroneous. The district court did not abuse its discretion in

denying the motion to withdraw the plea.


                                           3
AFFIRMED.




            4